DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Objections to drawings are withdrawn. 

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9 of the Remarks dated November 8, 2021, Applicant asserts:
	As an initial matter, the references are completely devoid of determining a feature vector for a message, then performing the applying and determining steps based on the vector. At most, the Sundelin reference discusses identifying features of a message, but this feature identification simply involves parsing the message and identifying information about a sender (e.g., if it is from a sender). Similarly Amoroso simply discusses mining messages with no mention of determining a feature vector, as claimed. These teachings in no way involve the specific step of analyzing the message, and determining a feature vector that represents content of the message, as is claimed.

Examiner respectfully disagrees with applicant’s interpretation of the prior cited art. Sundelin discloses a plurality of message characteristics in the evaluation of messages in paragraph 0020-0021:
sender/recipient identification (e.g., SMTP address), 

sender/recipient domain or company (e.g., Microsoft) sender/recipient type (e.g., AutoMail), 
sender/recipient location (e.g., emergency room), 
sender/recipient device (e.g., smartphone), 
item send characteristics (e.g., CC), 
sender/recipient current or future status (e.g., in meeting), 
sender/recipient current or future location (e.g., Minneapolis), 
 item type (e.g., e-mail message), 
attachment presence (e.g., Yes), 
access control information (e.g., DRM), 
priority information (e.g., High), 
temporal information (e.g., date/time received), 
a characteristic related to a conversation start characteristics (e.g., started by me?), 
conversation contribution characteristics (e.g., contributions from me?), 
item hierarchical characteristics (e.g., latest in conversation?), 	
a characteristic related to subject line prefix (e.g., RE), 
subject line keywords (e.g., Read), 
 a characteristic related to item body or item attachments such as, for example, text keywords (e.g., Important), hyperlink content (e.g., Yes--contains hyperlink), 
Sundelin clearly discloses evaluating the contents of messages for a plurality of characteristics to determine the predict behavior of a user regarding messages. 

Paragraph 0022-0030 discloses evaluating messages on the following factors:
[0022] Identity of Sender: 
[0023] Time to Open (TTO)
[0024] Thread:
[0025] Question Being Asked
[0026] Copy-To:
[0027] Spam: 
[0028] Response Generation
[0029] Procrastination:
[0030] Client Previewing Option
Amoroso clearly disclose evaluating the contents of message in comparison to user historical behavior to predict user’s future behaviors. (paragraph 0044).
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Amoroso for sending suggested actions in response to the reception of a message to a user based on predicted component. The teachings of Amoroso, when implemented in the email system of Sundelin, will allow one of ordinary skill in the art to suggest actions that a user might take using the user’s historical behaviors. One of ordinary skill in the art would be motivated to utilize the teachings of Amoroso in the Sundelin system in order to provide useful insights to users 
Applicant further asserts on page 9 of the remarks filed on November 8, 2021:
To the contrary, Amoroso teaches the inbox unilaterally acting without input by the user, which renders it unreasonable to expect the system of Amoroso to display the predicted actions, let alone wait for user input to perform them.

Examiner respectfully disagrees with applicant’s interpretation. 
Amoroso Paragraph 0044 - The system will often require observation of email content to make accurate predictions of desired future behavior. For example, if a user always deletes sales solicitation emails, then the system needs to review content to make this determination.”
Further, the actions of Amoroso are not performed unilaterally. Paragraph 0047 disclose the presentation of recommended actions to a user for approve.
On page 10 of the Remarks dated November 8, 2021, Applicant asserts:
There is no teaching or suggestion in Lee of actions the user can take on the message (e.g., respond, forward, delete). Lee simply extracts information from the message and provides options for tangential actions the user can take (separate from the message), which are not the same as actions to be taken on the message.
 
Examiner respectfully disagrees with interpretation of the prior art. Applicant’s arguments have failed to adequately address the KSR rationale provided in the claim rejections of Non-Final Office action dated September 29, 2021. Applicant’s argument 1.  
The teachings of Lee are not relied upon to disclose the substantive contents of the interface objects. It would be obvious to a person of ordinary skill in the art to apply the action presentation of Lee to the actions disclosed in the Sundelin/Amoroso system to produce the predictable result of generating actions objects for inbox messages. One of ordinary skill in the art before the invention would be motivated to combine Lee with Sundelin/Amoroso to reduce the effort required by users to perform predicted actions. 
For at least, these reasons, Applicant’s arguments unpersuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “actions the user can take on the message [e.g., respond, forward, delete]” ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 21-28, 31-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundelin et al. U.S. Patent Application Publication 2012/0143798 (IDS dated April 6, 2021, Cite No. 15) in view of  Amoroso et al. U.S. Patent Application Publication 2010/0153325 (IDS dated 06/25/2019, Cite No. 11) in view of Lee et al. U.S. Patent Publication 8,423,577 (cited in IDS dated 06/25/2019, Cite No. 8).
Claims 21, 31 and 40,
	Sundelin discloses
	A computing device comprising: 
	a processor (Fig. 3, processing unit 305); and 
	a non-transitory computer-readable storage medium (Fig. 3, non-removable storage 330) for tangibly storing thereon program logic for execution by the processor, the program logic comprising: 
[Under the Broadest Reason Interpretation, “for tangibly storing thereon program logic” is an intended uses for the storage medium. Claim 40 should positively recited that the storage medium is configured with the program logic. ]
	logic executed by the processor for receiving, at the computing device, a message in an inbox of a user, said message sent from a sender and comprising content (paragraph 0018 -describe a collection module is used to retrieve
electronic messages intended for a recipient. A message in transmission inherently has a sender and contains content); 

action associated with a message if it is send from a supervisor, also see para 0021-features); 
	logic executed by the processor for determining, via the computing device, a type of said message based on said feature vector (para 0019-0023- extract features of the message to determine the appropriate model to apply) ; 
	logic executed by the processor for applying, via the computing device, a classifier to said message, said classifier being specific to said type of message (para 0019-0023- extract features of the message to determine the appropriate model to apply); 
	Although Sundelin discloses substantial features of the claimed invention, it fails to explicitly disclose
	logic executed by the processor for determining, via the computing device, a set of actions based on said application of the classifier, each action being a predicted action said classifier identifies as a future action said user will take on said message; and 
	logic executed by the processor for causing display, via the computing device, in association with said inbox, of an interface object in association with said message, said interface object enabling selection of said set of actions.
	In an analogous art, Amoroso discloses 

	Amoroso paragraph 0018 discloses the recommended actions are based on the historical action of the user in the past. Thus, the teachings of Amoroso disclose the concept of learning over time based on the user's historical actions. While Amoroso fails to explicitly disclose a weighted analysis, Sundelin discloses in paragraphs 0024 the use of weight factors within a model for determining the likelihood a user will read an email. A person of ordinary skill in the art would easily recognize the benefits of using the weighted analysis of Sundelin with the teachings of Amoroso to disclose the claimed invention. The use of the weighted factors implicitly disclose the processor expects the user to perform on said received message because the weight factors are based on the probability of a user performing the action.
	One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Amoroso for sending suggested actions in response to the reception of a message to a user based on predicted component. The teachings of Amoroso, when implemented in the email system of Sundelin, will allow one of ordinary skill in the art to suggest actions that a user might take using the user’s historical behaviors. One of ordinary skill in the art would be motivated to utilize the teachings of Amoroso in the Sundelin system in order to provide useful insights to users who view the suggestion, where predictive information is visualized to indicate how data 
	Although Sundelin/Amoroso discloses substantial features of the claimed invention, it fails to explicitly disclose
	logic executed by the processor for causing display, via the computing device, in association with said inbox, of an interface object in association with said message, said interface object enabling selection of said set of actions.
	In an analogous art, Lee discloses 
	logic executed by the processor for causing display, via the computing device, in association with said inbox, of an interface object in association with said message, said interface object enabling selection of said set of actions (Col 7 line 25-  col 8, line 16, Fig. 4, items 414 & 412).
	One of ordinary skill in the art before the invention would find it obvious to combine the action objects of Lee with the Sundelin/Amoroso system to produce the predictable result of generating actions objects for inbox messages. One of ordinary skill in the art before the invention would be motivated to combine Lee with Sundelin/Amoroso to reduce the effort required by users to perform predictable actions. 
Claims 22 and 32,
	generating an interface object for each action in the set of actions (Lee fig. 4, items 412 & 414); 

	One of ordinary skill in the art before the invention would find it obvious to combine the action objects of Lee with the Sundelin system to produce the predictable result of generating actions objects for inbox messages. One of ordinary skill in the art before the invention would be motivated to combine Lee with Sundelin to reduce the effort required by users to perform predictable actions. 
Claims 23 and 33,
	wherein said classifier is a vertical classifier that accounts for activities the user has taken on other messages of said type (Sundelin- para 0031 discloses using a
classifier based on a single user’s inbox and actions, also see 0076).
Claims 24 and 34,
	determining that the user is not a new user (Sundelin para 0076- disclose
examining user historical data. The presence of the historical data is evidence the user
is not new), and 
	has not received messages from the sender previously (Sundelin para 0004- sender address is extracted from analysis, para 0024- discloses comparing a sender address to previous messages), and employing based on the determination, said vertical classifier (Sundelin- para 0031- discloses using a classifier based on a single user’s inbox and actions).


	wherein said classifier is a horizontal classifier that accounts for activities other users have taken on other messages of said type (Sundelin: paragraphs [0039]-[0040] describes a machine learning that is trained by a plurality of users’ interactions).
Claims 26 and 36,
	determining whether the user is a new user (Sundelin para 0004- sender address is extracted from analysis, para 0024- discloses comparing a sender address to previous messages. The method of disclose using a horizontal classifier, whether the condition is true or false, thus disclosing the claim limitation), and if that is true, then employing said horizontal classifier. (Sundelin: paragraphs [0039]-[0040] describes a machine learning that is trained by a plurality of users’ interactions). Examiner note: Claim contains the conditional statement “and if that is true…” that is not required to disclose the claims. In the event, the condition is false, no classifier is required.
Claims 27 and 37,
	wherein said classifier is a vertical pair-wise classifier that accounts for activities the user has taken on other messages from said sender. (Sundelin paragraph [0074] describes sender/recipient and recipient’s behavior in respond to a receiving message is employed to train a learning machine)
Claims 28 and 38,
	determining whether the user has received messages from said sender previously (Sundelin para 0074-disclose detecting that various messages were received from “Alex”), and if that is true, then employing said vertical pair-wise classifier (Sundelin para 0074- discloses a classifier based a recipient-user relationship). and if that is true…” that is not required to disclose the claims. In the event, the condition is false, no classifier is required. 
.
	Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundelin/Amoroso/Lee in view of Pyo U.S. Patent Publication 6,636,836.
Claims 29 and 39,
Although Sundelin/Amoroso/Lee discloses substantial limitation of the claimed invention, it fails to explicitly disclose 
	wherein each action in said set of actions is weighted based on a level of confidence determined by said classifier.
	In an analogous art, Pyo discloses 
	wherein each action in said set of actions is weighted based on a level of confidence determined by said classifier (col. 5, lines 43-50 describe a confidence score is applied to generate a recommendation list).
One of ordinary skill in the art at the time the invention would have found it obvious to combine the teachings of Pyo for applying confidence value in ranking a list of recommendation data objects with the electronic messaging system of Sundelin/Amoroso/Lee to produce the predictable result of assigning a confidence score to each of the recommended actions.  One of ordinary skill in the art would be motivated to utilize the teachings of Pyo in the Sundelin/Amoroso/Lee system in order to provide a ranked list and provide the user with a measure of the quality for each prediction. 

	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundelin/Amoroso/Lee in view of Robertson U.S. Patent Application Publication 2006/0031329.
Claim 30,
	Although Sundelin/Amoroso/Lee discloses substantial limitation of the claimed invention, it fails to explicitly disclose 
	wherein at least one of the actions in the set of actions is directed towards preserving a conversation associated with the message
In an analogous art, Robertson discloses 
	wherein at least one of the actions in the set of actions is directed towards preserving a conversation associated with the message (para 0057-user action to save a message thread)
	One of ordinary skill in the art at the time the invention would have found it obvious to combine the teachings of Robertson for saving message threads with the messaging system of Sundelin/Amoroso/Lee to produce the predictable result of predicting and recommending users save particular message threads. One of ordinary skill in the art would be motivated to utilize the teachings of Robertson with the Sundelin/Amoroso/Lee system in order to assist users in classifying and preserving email message conversations. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-28, 31-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,366,341 in view of Lee.

17/223,233
10,366,341
Claim 21
Claim 1  
	A method comprising: 

receiving, at a computing device, a message in an inbox of a user, said message sent from a sender and comprising content; 

analyzing the message via the computing device, and based on said analysis, 

 

determining, via the computing device, a type of said message based on said feature vector; applying, via the computing device, a classifier to said message, said classifier being specific to said type of message;

 determining, via the computing device, a set of actions based on said application of the classifier, each action being a predicted action said classifier identifies as a future action said user will take on said message; and 





…
receiving, by the processor, a first message directed towards a first user; 



selecting, by the processor, one or more learning classifiers of the at least three 
…

and analyzing each of one or more actions, and based on said analysis, determining a weight for each of the one or more actions, wherein, when more than one classifier is selected, 



combining the predicted actions; identifying, by the processor, one or more suggested actions from said one or more predicted actions based on said one more predicted actions having an associated weight satisfying a threshold; 



transmitting, by the processor for display to the first user, said received message 


Although Patent 10,366,341 discloses substantial limitation of the claimed invention, it fails to explicitly disclose 
	said interface object enabling selection of said set of actions
	In an analogous art, Lee discloses 
	said interface object enabling selection of said set of actions (Col 7 line 25-  col 8, line 16, Fig. 4, items 414 & 412).
	One of ordinary skill in the art before the invention would find it obvious to combine the action objects of Lee with the Patent 10,366,341 system to produce the predictable result of generating actions objects for inbox messages. One of ordinary skill in the art before the invention would be motivated to combine Lee with Patent 10,366,341 to reduce the effort required by users to perform predictable actions. 
Claims 31 and 40 are rejected under the same rationale as claim 21. 
The performance of the method in a computing device and storage on a computer readable medium are not patently distinct features to overcome the double patenting rejections. 
Claims 22 and 32,

and causing display of each interface object within the inbox in association with the message. (Lee fig. 4) 
	One of ordinary skill in the art before the invention would find it obvious to combine the action objects of Lee with the Patent 10,366,341 system to produce the predictable result of generating actions objects for inbox messages. One of ordinary skill in the art before the invention would be motivated to combine Lee with Patent 10,366,341 to reduce the effort required by users to perform predictable actions. 
Claims 23 and 33,
	wherein said classifier is a vertical classifier that accounts for activities the user has taken on other messages of said type (Patent 10,366,341 claim 1).
Claims 24 and 34,
	determining that the user is not a new user (Patent 10,366,341 claim 1), and 
	has not received messages from the sender previously (Patent 10,366,341 claim 1), and employing based on the determination, said vertical classifier Patent 10,366,341 claim 1).
Claims 25 and 35,
	wherein said classifier is a horizontal classifier that accounts for activities other users have taken on other messages of said type (Patent 10,366,341 claim 1).
Claims 26 and 36,
	determining whether the user is a new user, and if that is true, then employing said horizontal classifier. (Patent 10,366,341 claim 1).

	wherein said classifier is a vertical pair-wise classifier that accounts for activities the user has taken on other messages from said sender. (Patent 10,366,341 claim 1)
Claims 28 and 38,
	determining whether the user has received messages from said sender previously, and if that is true, then employing said vertical pair-wise classifier (Patent 10,366,341 claim 1). 

Claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,366,341/Lee in view of Pyo U.S. Patent Publication 6,636,836.
Claims 29 and 39,
Although Patent 10,366,341/Lee discloses substantial limitation of the claimed invention, it fails to explicitly disclose 
	wherein each action in said set of actions is weighted based on a level of confidence determined by said classifier.
	In an analogous art, Pyo discloses 
	wherein each action in said set of actions is weighted based on a level of confidence determined by said classifier (col. 5, lines 43-50 describe a confidence score is applied to generate a recommendation list).
One of ordinary skill in the art at the time the invention would have found it obvious to combine the teachings of Pyo for applying confidence value in ranking a list of recommendation data objects with the electronic messaging system of Patent . 

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,366,341/Lee in view of Robertson U.S. Patent Application Publication 2006/0031329.
Claim 30,
	Although Patent 10,366,341/Lee discloses substantial limitation of the claimed invention, it fails to explicitly disclose 
	wherein at least one of the actions in the set of actions is directed towards preserving a conversation associated with the message
In an analogous art, Robertson discloses 
	wherein at least one of the actions in the set of actions is directed towards preserving a conversation associated with the message (para 0057-user action to save a message thread)
	One of ordinary skill in the art at the time the invention would have found it obvious to combine the teachings of Robertson for saving message threads with the messaging system of Patent 10,366,341/Lee to produce the predictable result of predicting and recommending users save particular message threads. One of ordinary skill in the art would be motivated to utilize the teachings of Robertson with the Patent . 

Claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of U.S. Patent No. 10, 977, 261.. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10, 977, 261 discloses the claim limitations of the present application. 
17/223,233
10,977,261
Claim 21
Claim 1  
	A method comprising: 

receiving, at a computing device, a message in an inbox of a user, said message sent from a sender and comprising content; 

analyzing the message via the computing device, and based on said analysis, determining a feature vector, said feature vector representing said content of said message;



determining, via the computing device, a type of said message based on said feature vector; applying, via the computing device, a classifier to said message, said classifier being specific to said type of message;

 determining, via the computing device, a set of actions based on said application of the classifier, each action being a predicted action said classifier identifies as a future action said user will take on said message; and 



causing display, via the computing device, in association with said inbox, of an interface object in association with said message, said interface object enabling selection of said set of actions.


receiving, at a computing device, a message in an inbox of a user, said message sent from a sender and comprising content; 

analyzing, via the computing device, said message, and based on said analysis, determining a feature vector, said feature vector representing said content of said message; 



determining, via the computing device, a type of said message based on said feature vector; applying, via the computing device, a classifier to said message, said classifier being specific to said type of message; 

determining, via the computing device, a set of actions based on said application of the classifier, each action being a predicted action said classifier identifies as a future action said user will take on said message; 



automatically causing display, via the computing device, within a message display portion of the inbox, of an interface object, 
…



The limitations of Claims 22 and 32 are disclosed Patent No. 10, 977, 261, by claim 1.
The limitations of Claims 23 and 33 are disclosed by Patent No. 10, 977, 261, claim 2.
The limitations of Claims 24 and 34 are disclosed by Patent No. 10, 977, 261, claim 2.
The limitations of Claims 25 and 35 are disclosed Patent No. 10, 977, 261, by claim 4.
The limitations of Claims 26 and 35 are disclosed Patent No. 10, 977, 261, by claim 5.
The limitations of Claims 27 and 37 are disclosed Patent No. 10, 977, 261, by claim 6.
The limitations of Claims 28 and 38 are disclosed Patent No. 10, 977, 261, by claim 7.
The limitations of Claims 29 and 39 are disclosed Patent No. 10, 977, 261, by claim 8.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97, The Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham